—In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), entered March 1, 1999, which, inter alia, granted a motion of the nonparty respondent, the Law Guardian for the parties’ children, to set her fee, and apportioned the fee between the parties.
Ordered that the order is affirmed, with costs.
On the record presented, the Supreme Court’s determination and apportionment of the Law Guardian’s fee was not improper (see, Matter of Bungay v Morin, 256 AD2d 462; Petek v Petek, 239 AD2d 327; Richards v Richards, 189 AD2d 1025; Matter of Mouscardy v Mouscardy, 63 AD2d 973).
The plaintiffs remaining contentions are without merit. Ritter, J. P., Altman, Krausman and McGinity, JJ., concur.